DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US Patent 4824398 A). 
As per claim 1, Taylor teaches a connector 10, comprising a housing 16 to be installed on a circuit board 68, wherein: the housing 16 includes a plurality of locking portions (58 on each side), each of the plurality of locking portions (58 on each side) includes a resiliently deformable leg portion (along 60) projecting from a front side (along 68) to a back side (along 68) of the circuit board 68 and a locking body 66 protruding from the leg portion in a direction intersecting a projecting direction (along 60) of the leg portion, the locking body 66 has a locking surface 56 lockable to the circuit board 68, and the plurality of locking portions (58 on each side) come in a plurality of types (along 56) having the locking surface 56s at different heights in the projecting direction (along 60).
As per claim 3, Taylor teaches a connector 10, wherein: the housing 16 includes a projection (adjacent to 66) for positioning with respect to the circuit board 68, and the plurality of locking portions (58 on each side) and the projection (adjacent to 66) form a lock portion (adjacent 14) as a set and are separately arranged about an axial center (along 74) passing through a center (along 74) of the lock portion (adjacent 14).
As per claim 4, Taylor teaches a connector 10, wherein: a pair (along 30) of the lock portions (adjacent 14) are arranged on both end sides in the width direction of the housing 16, the plurality of types (along 56) of the lock portions (adjacent 14) include a first locking portion (58 on either side) and a second locking portion (58 on either side), the locking surface 56 of the second locking portion (58 on either side) is located more toward a tip side (along 58) in the projecting direction (along 60) than the locking surface 56 of the first locking portion (58 on either side), and the first locking portion (58 on either side) is located outwardly of the second locking portion (58 on either side) in the width direction and protrudes outward in the width direction in the housing 16.
As per claim 5, Taylor teaches a connector 10, wherein the housing 16 includes a receptacle 14 open forward and a projecting wall (adjacent 30) projecting rearward from the receptacle 14, the lock portion (adjacent 14) is provided on the projecting wall (adjacent 30) and the projection (adjacent to 66) is located forward of the plurality of locking portions (58 on each side).  
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 2, The prior art does not disclose or suggest: wherein: the plurality of types of the locking portions include a first locking portion and a second locking portion, the locking surface of the second locking portion is located more toward a tip side in the projecting direction than the locking surface of the first locking portion, and when a denotes an angle of inclination between the locking surface of the first locking portion and an axis of the first locking portion in the projecting direction and $ denotes an angle of inclination between the locking surface of the second locking portion and an axis of the second locking portion in the projecting direction, at least the angle of inclination a is an obtuse angle and the angles of inclination a, f satisfy a relationship of $ < a.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831